Allow me first of all to
convey the apologies of the Minister of Foreign Affairs
of Vanuatu, The Honourable Serge Vohor, who is
unable to be here on this historic occasion due to most
pressing commitments at home. I am therefore very
deeply honoured to address the Assembly on behalf of
the delegation of the Republic of Vanuatu.
At the outset I wish to congratulate Mr. Harri
Holkeri on his election to this historic session of the
General Assembly. My delegation is confident that
with his vast experience and diplomatic skills, he will
guide this Assembly to a successful conclusion. I
would also like to take this opportunity to pay tribute
to his predecessor, who so ably guided the fifty-fourth
session of the General Assembly.
Allow me also to congratulate Tuvalu as the
newest Member of our family of nations. As a small
island State, and, more significantly, a member of the
South Pacific region, Vanuatu is very pleased to
welcome Tuvalu. Vanuatu certainly hopes a further
increase in the Pacific island membership would be a
positive step in the region's economic and political
development as we embark on the twenty-first century.
Small island States, including Vanuatu, are
continuously confronted by difficult and challenging
issues, which must be addressed at this summit. For the
Pacific region, its key features are its immense
geographic spread, its small land and population base
and limited natural resources, and its vulnerability to
economic and natural shocks, which inevitably have an
impact on its physical infrastructure and economic
development. Dependence has been on a few fragile
commodity markets and fickle tourist income.
One of our greatest challenges is education for
all. The Human Poverty Index of the Pacific Island
26

Countries shows Vanuatu as the third last of the least
developed countries. Vanuatu shares the view that the
key to development and success is education. As a
signatory to the Convention on the Rights of the Child
and the Convention on the Elimination of All Forms of
Discrimination against Women, Vanuatu is committed
to this cause. However, limited financial and human
resources continue to hinder development in this area.
Vanuatu welcomes the initiative taken by the
Secretary-General, in his address to the Dakar World
Education Forum, held in April 2000, to build a global
partnership for girls' education. Vanuatu will be
pleased to be part of this global initiative. At the same
time, Vanuatu fully supports the view that involving
women as central players in development provides
benefits in the areas of nutrition, health, and savings
and reinvestment at the family, community, and,
ultimately, national level. Nevertheless, the challenge
of ensuring education for all at all levels is an
ambitious objective that will require external
assistance. The education and training of the
population, including women, must therefore be an
important goal of the Assembly.
One of the great obstacles to our economic
development, including our foreign investment
portfolio, has always been the relatively high cost of
public utilities, in particular the energy sector, which is
largely dependent on traditional oil-based systems. The
cost of importing oil products and petroleum-derived
gas is currently about 90 per cent of our combined
domestic exports. Our economy cannot afford this
trend in the long run.
We believe that with access to the new and
relevant technology available in the developed
countries today, the Republic of Vanuatu and other
small island nations can develop integrated renewable
energy systems and hydrogen fuels if our potential
wind- and sun-related and geothermal and
hydroelectricity resources can be fully utilized.
Access to financial and technical resources from
the developed countries can assist countries like the
Republic of Vanuatu in moving in the right direction
and thereby positively contribute to our common
objective of creating a healthier and more environment-
friendly economic development.
The emergence of new information technology
today underlines the strong linkage between the
concepts of knowledge and power. While
communications and business transactions through the
Internet and other modern electronic means have now
become routine within the circles of the rich and the
powerful, the large majority of the world's population,
which lives in the poor developing countries, has very
little or no knowledge about — let alone any access
to — this new and revolutionary way of doing day-to-
day business.
In this new millennium, the new information
technology must be made accessible and affordable to
the people living in the most remote areas of the
developing nations in order to facilitate their access to
better education, better health services and give them
greater access to world markets and business
opportunities. This is a great challenge, but one that we
must face together, and proudly. That is why we have
the United Nations.
Last month the national Parliament of Vanuatu
passed two laws in this area — the Electronic
Transactions Act and the E-Business Act. We hope
that, through the support of relevant United Nations
agencies and bilateral development partners, we will be
able to fully implement these new laws for the benefit
of our small island nation and its people, in particular
in the rural and remote areas.
In his statement to the Millennium Summit, my
Prime Minister highlighted the need for the
industrialized countries immediately to ratify
international treaties on the protection and sustainable
management of our natural environment and resources,
which are vital to the very survival of millions of
citizens of small island States. Environmental
degradation poses a serious threat to the small island
States, which are threatened by the rising sea level. We
continue to urge countries to adopt and ratify the Kyoto
Protocol as soon as possible. As a signatory to the
Framework Convention on Climate Change, Vanuatu is
in the process of adding its signature to the Protocol.
We cannot let this opportunity pass without
expressing our serious concern about the great
difficulties a least developed country such as the
Republic of Vanuatu is facing with regard to its
application to join the World Trade Organization
(WTO), because some powerful countries, in particular
the United States of America, refuse to recognize our
constant call for special consideration. Vanuatu has
been in the complex process of accession for five and a
half years. The negotiations we were engaged in until
27

last October with a number of major bilateral and
multilateral players, such as the European Union,
Japan, Australia, New Zealand, Canada and
Switzerland, have been completed in a spirit of
understanding and appreciation of Vanuatu's
circumstances.
The United States continues to place heavy and
unreasonable demands on us, which we cannot accept.
We consider those demands absurd, because the United
States is among our least significant trading partners.
We believe that Vanuatu has become the innocent
victim of global trade disputes between the big players.
While we have always supported the principle of
free international trade, we expect the new regime to be
more realistic and more flexible, to allow ample time
for the small and least developed countries to adjust to
the new rules. After all, the WTO cannot be considered
as a truly global trade regime without the adhesion of
all independent countries, including small island
States.
It is no secret, as the Vanuatu Prime Minister
clearly stated at the recent G-77 Summit in Havana,
that the conditions being imposed on us for joining the
WTO are simply beyond our capacity to consider in the
short to medium term. Unless the powerful countries
review their positions and conditions with regard to our
application, then the Republic of Vanuatu will have no
other choice but to reconsider its original application to
join the WTO.
On a related issue, we would also like to take this
opportunity to register our most sincere recognition to
all the Governments in the Pacific and other regions for
their consistent support for Vanuatu's status as a least
developed country. We continue to maintain our strong
belief that the United Nations criteria for assessing
least developed country status must be fully reviewed
and must take into account new indices, such as the
Environmental Vulnerability Index, and the long-term
impacts of such natural disasters as cyclones, tsunamis
and others on countries' social and economic
advancement.
Enhancing the role of the peacekeeping forces of
the United Nations must also be a priority for this
Assembly. It is in this spirit that Vanuatu commends
the Brahimi report on peacekeeping, believing that,
once implemented, it will allow the United Nations to
carry out its peacekeeping operations effectively. At
this juncture, I am proud to say that, in spite of our
meagre resources, Vanuatu is participating, for the first
time in its 20-year history as an independent nation, in
United Nations peacekeeping missions in East Timor
and Bosnia. Prior to this attainment, Vanuatu also
served in some regional peace-monitoring missions.
In his statement to the Millennium Summit, the
Prime Minister of Vanuatu touched on an important
issue: the principle of self-determination and the
related question of West Papua. The case of West
Papua has always been high on Vanuatu's agenda. In
1984, the late Prime Minister and father of our
independence, Walter Hadye Lini, said:
“We may not have the resources to support
their struggle, but we can remember them in our
everyday prayers. For when we talk about their
struggle, we must always use the name that was
very dear to them: West Papua.”
The United Nations must be consistent in its
decisions concerning the recognition and respect of the
fundamental right to self-determination of the people
of West Papua. The truth surrounding the so-called act
of free choice must be exposed to the Melanesian
sisters and brothers of West Papua and to the rest of the
international community. Saddest of all was General
Assembly resolution 2504 (XXIV) of 1969 on West
Papua. How can the United Nations continue to ignore
the cries of over 3 million people demanding justice?
This year marks the end of the International
Decade for the Eradication of Colonialism. It is only
appropriate that the United Nations should reconsider
and revisit the decisions taken at that time. Following
the tragedy in East Timor, Vanuatu believes that it is
not too late for the international community to act to
halt a similar tragedy in West Papua. In this context,
Vanuatu would like to strongly request that the issue of
West Papua be placed for discussion on the agenda of
the Committee of 24. Any move to oppose this will
most certainly undermine the credibility of the United
Nations and its decisions on this special case. Over the
past few decades, the United Nations has positively
contributed to the process of decolonization. We must
not allow this opportunity to pass.
On the question of reform, we agree that any
reforms should include the Security Council in order to
make it more democratic and transparent. The
membership of the Security Council should be enlarged
not only to enhance geographic representation, but also
in response to the aspirations felt at all levels of the
28

world community and to the voice of the least
developed countries and small island States.
Vanuatu would like to congratulate all those
countries that recognize the need for a proper
evaluation and assessment of the crisis situations in Fiji
and the Solomon Islands prior to taking punitive
measures, if any. We in the Republic of Vanuatu
believe that traditional economic and other forms of
sanctions against individual countries in times of crisis
should be fully reviewed in this new millennium. In
this respect, the delegation of Vanuatu would like to
express its sincere appreciation to Sir John Kaputin,
Minister for Foreign Affairs of Papua New Guinea,
who so ably led the Pacific ministerial mission of the
African-Caribbean-Pacific Group of States to Fiji and
the Solomon Islands in order to carefully assess the
situation in the two countries. The mission was also
comprised of the Foreign Minister of the Cook Islands,
Mr. Robert Woonton; the Minister for Foreign Affairs
of Vanuatu; and the Minister of Education of Samoa,
Ms. Fiame Naomi Mata'afa.
I would also like to take this opportunity to
commend Mr. Laisenia Qarase, Prime Minister and
Minister for National Reconciliation and Unity in the
Interim Administration of the Republic of the Fiji
Islands, for his eloquent statement on the situation in
Fiji. We would also like to extend our appreciation to
Mr. Danny Philip, Minister for Foreign Affairs of the
Solomon Islands, for his comprehensive statement.
We have made visionary statements. Now is the
time for us to translate these into action. We have
called for a more efficient, responsive and effective
United Nations. We must muster the good will to
resolutely implement the Millennium Declaration and
to rededicate ourselves to upholding the fundamental
principles of the United Nations. Let us not lose sight
of these goals.






